OPINION AND JUDGMENT Sommer, J. This is a vendor-payment action, filed pursuant to section 11 — 13 of the Public Aid Code (or “PAC,” Ill. Rev. Stat., ch. 23, par. 11 — 13), in which Claimant is seeking payment from the Illinois Department of Public Aid (IDPA) of his charge for medical care rendered to a hospitalized patient and recipient of public aid. Claimant’s action was filed with this Court more than one year after the subject services had been rendered, and more than one year after IDPA had mailed to Claimant a remittance-advice, or “voucher” notice that it was “refusing to pay” (section 11 — 13 of the PAC) his initially-invoiced charge for said services. Respondent has moved for summary judgment, citing Claimant’s failure to commence this action within the time prescribed by statute, as well as his failure to submit a properly corrected, rebill-invoice of said charge to IDPA, with his services properly identified by appropriate procedure code, within the one-year period prescribed by IDPA Rule 140.20 (89 Ill. Admin. Code 140.20) and by Federal Medicaid regulation (42 C.F.R. §447.45(d)). IDPA sent Claimant a-“remittance advice” notice of its refusal to pay his invoice, which notice listed “invalid procedure code” as its reason for such refusal; and that Claimant thereafter failed to submit a corrected, rebillinvoice of said service to IDPA, within the one-year period prescribed by IDPA Rule 140.20 and 42 C.F.R., section 447.45(d). A vendor must comply timely with each of the aforementioned requirements, as each is a condition precedent to an award by this Court. Methodist Medical Center v. State (1986), 38 Ill. Ct. Cl. 208; Memorial Medical Center v. State (1988), 40 Ill. Ct. Cl. 73, 77-78, and decisions therein cited; Franciscan Medical Center v. State, No. 86-CC-0368; Riverside Medical Center v. State, No. 87-CC-0780; and St. John's Hospital v. State, No. 86-CC-2055. In its report, IDPA advises that the hospital in which said surgery was performed, and two other physicians who treated this patient during his hospitalization, had all invoiced their services — properly identified — in the manner and within the time prescribed by the Handbook and IDPA Rule requirements; and that each such vendor had been paid by IDPA for such services. It is therefore hereby ordered and adjudged that Respondent’s motion for summary judgment is granted, and this claim is dismissed with prejudice.